Exhibit 10.30

2013 LONG TERM INCENTIVE PROGRAM

AWARD AGREEMENT

pursuant to the

OWENS CORNING

2010 STOCK PLAN

RESTRICTED STOCK AWARD

OWENS CORNING, a Delaware corporation (the “Company”), hereby grants to
[Participant Name] (the “Holder”), as of [Grant Date] ( the “Grant Date”),
pursuant to the provisions of the Owens Corning 2010 Stock Plan (the “Plan”), a
restricted stock award (the “Award”) of [Number of Shares Granted] shares of the
Company’s Common Stock, $0.01 par value (“Stock”), upon and subject to the
restrictions, terms and conditions set forth below. References to employment by
the Company shall also mean employment by a Subsidiary or Affiliate. Capitalized
terms not defined herein shall have the meanings specified in the Plan.

1. Rights as a Stockholder.

The Holder shall have the right to vote the shares of Stock subject to the Award
and to accrue cash dividends and other distributions thereon unless and until
such shares are forfeited pursuant to this Agreement; provided, however, that
during the Restriction Period, cash dividends or other distributions with
respect to shares of Stock (including, without limitation, a Stock dividend or a
Stock split) shall be delivered to the Company and shall be payable only upon
vesting. Any right to receive cash dividends or other distributions with respect
to shares of Stock which are accrued and credited pursuant to the preceding
sentence shall be subject to the same restrictions and vesting period as the
shares of Stock with respect to which such cash dividend or other distribution
was made.

2. Custody and Delivery of Certificates Representing Shares.

The Holder shall execute and return this Agreement. As soon as practicable after
the Holder has executed this Agreement and any stock power or powers as required
by the Company and returned the same to the Company, the Company shall cause to
be issued in the Holder’s name a stock certificate or certificates representing
the total number of shares of Stock subject to the Award. The Company shall hold
the certificate or certificates representing the shares of Stock subject to the
Award until such Award shall have vested, in whole or in part, pursuant to this
Agreement, and the Company shall as soon thereafter as practicable, subject to
the terms, conditions and limitations of this Agreement, deliver the certificate
or certificates for the vested shares to the Holder and destroy any stock power
or powers relating to the vested shares. The Company may require the execution
and delivery to the Company of one or more irrevocable stock powers to
facilitate the transfer to the Company (or its assignee or nominee) of all or a
portion of the shares subject to the Award if shares are forfeited pursuant to
the vesting and forfeiture provisions of this Agreement or if required under
applicable laws or regulations relating to any shares that are the subject of
this Stock Award.

3. Restriction Period and Vesting.

(a) The Award shall vest and the restrictions shall lapse as follows: (i) 25% of
the Award shall vest and restrictions shall lapse on each anniversary of the
grant date (the “Vesting Dates”) until the award is fully vested, or earlier
pursuant to this Agreement or in accordance with Section 6.8 of the Plan (the
“Restriction Period”).



--------------------------------------------------------------------------------

(b) If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates by reason of death or Disability, the portion of the
Award that is then unvested shall vest in full, and restrictions shall lapse, as
of the date of such termination.

(c) If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates for any reason other than death or Disability, the
portion of the Award which is not vested as of the effective date of the
Holder’s termination of employment shall be forfeited by the Holder and such
portion shall be cancelled by the Company.

(d) In the event of a Change in Control, as defined in the Plan, the Award shall
immediately vest in full and the restrictions shall lapse as provided in
Section 6.8 of the Plan.

4. Withholding Taxes.

(a) As a condition precedent to the delivery to the Holder of any shares of
Stock upon the lapse of the Restriction Period, the Holder agrees that, upon
request by the Company, the Holder shall pay to the Company such amount of cash
as may be required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to such Unit. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Holder
agrees that the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the Holder. The
Holder, other than a Holder subject to Section 16(b) of the Securities Exchange
Act of 1934 and rules thereunder, also agrees that the Company may direct the
sale of the number shares subject to the award sufficient to satisfy Required
Tax Payments as the Company may deem necessary and subject to the limitations
set forth in the Plan.

(b) The Company may direct or may permit the Holder to elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company pursuant to Section 4(a), (2) for other
than Canadian employees, delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Stock (for which the Holder has good title, free and clear of all
liens and encumbrances) having a Fair Market Value, determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Stock otherwise to be delivered to the
Holder pursuant to the Award having a Fair Market Value, determined as of the
Tax Date, equal to the Required Tax Payments, (4) a cash payment by a
broker-dealer acceptable to the Company through whom the Holder has sold the
shares with respect to which the Required Tax Payments have arisen or (5) any
combination of (1), (2) and (3). Notwithstanding any other provision of
Section 4(a) and (b) of this Agreement, in the absence of any direction by the
Company of permitted election by the Holder, the default method of satisfying
the Required Tax Payments shall be through share withholding. No certificate
representing a share of Stock shall be delivered to the Holder until the
Required Tax Payments have been satisfied in full.

5. Additional Terms and Conditions of Award.

5.1 Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in an enforceable
manner, including through an electronic acceptance, in such form as is
determined to be acceptable within the discretion of the Committee.



--------------------------------------------------------------------------------

5.2 Agreement Not To Compete. In exchange for the consideration provided by the
Company in this Agreement, the Holder agrees that the Holder shall not, directly
or indirectly, as an owner, officer, director, employee or consultant, engage in
any a business that is substantially similar or competitive with the business of
the Company, or engage in any business that is involved in research or
development activities relating to, or in the manufacture or sale of, any
product or services which compete with any of the Company’s products or
services, for the period ending two years from Holder’s termination of
employment with the Company, or the following, if later: (a) the last Vesting
Date set forth in this Agreement, without regard to any earlier termination of
the Holder’s employment, or (b) any vesting of the Award upon a Change in
Control. Notwithstanding any provision of the Plan or of this Agreement to the
contrary, violation of this section shall result in the immediate forfeiture and
cancellation of the portion of the Award which is not vested as of such date.

5.3 Definitions. As used herein, (a) the term “vest” shall mean no longer
subject to a substantial risk of forfeiture, (b) the term “Retirement” shall
mean termination of employment when retirement eligible on or after age 55 after
a minimum of 5 years of service with the Company and (c), the term “Disability”
shall mean Disability, as defined in Section 1.2 of the Plan.

5.4 Nontransferability of Award. During the Restriction Period, the shares of
Stock subject to the Award and not then vested may not be transferred by the
Holder other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing, during the Restriction Period, the shares of Stock
subject to the Award and not then vested may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to sell, transfer, assign, pledge, hypothecate or encumber, or
otherwise dispose of such shares, the Award shall immediately become null and
void.

5.5 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
appropriately adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the vesting, if any, of such fractional security an amount in
cash determined by multiplying such fraction (rounded to the nearest hundredth)
by the Fair Market Value on the Vesting Date. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.

5.6 Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the shares of Stock subject to the Award shall not vest or be
delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval. Further, Holder agrees that to the extent
issuance of shares in the Holder’s jurisdiction is impossible, illegal,
unauthorized, or in the Company’s discretion is imprudent or is otherwise
impracticable for any reason, that the Company may, in its discretion, either
deem the Award to be a cash award of equivalent cash value or may direct the
sale of all shares subject to the Award and settle the Award in cash locally
with the Holder.

5.7 Delivery of Certificates. Subject to Section 4, upon the vesting of the
Award, in whole or in part, the Company shall deliver or cause to be delivered
one or more certificates representing the number of vested shares. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 4.



--------------------------------------------------------------------------------

5.8 Award Confers No Rights to Continued Employment. The granting of this Award
does not entitle the Holder to any award other than that specifically granted
under the Plan, nor to any future awards or under the Plan or any similar plan.
The Award does not become part of the contract of employment any other
employment relationship with the Holder’s employer, and the Award is not a
guarantee of continued employment. Moreover, the Award or any future awards do
not become a term or condition of employment. The Holder understands and accepts
that the awards granted under the Plan are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate the Plan
and/or the Holder’s participation therein, at any time, at the Company’s sole
discretion and without notice. The benefits and rights provided under the Plan
are not, and should not be considered part of the Holder’s salary or
compensation for purposes of any other calculation, including calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind, except as
required by applicable law. The Holder hereby waives any and all rights to
compensation or damages as a result of the termination of employment with the
Company for any reason whatsoever insofar as those rights result or may result
from: (a) the loss or diminution in value of any rights under the Plan; or
(b) the Holder ceasing to have any rights under, or ceasing to be entitled to
any rights under, the Plan as a result of such termination.

5.9 Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award.
Administration of the Awards has been delegated to the Company. Any
interpretation, determination or other action made or taken by the Board or the
Committee, or the Company as its delegate, regarding the Plan or this Agreement
shall be final, binding and conclusive.

5.10 Incorporation of the Plan. The Plan, as it exists on the date of this
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Agreement shall be subject to all
terms and conditions of the Plan and any subsequent amendments to the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. The Holder hereby acknowledges receipt of a copy of the Plan.

5.11 Value of Common Stock. The Company makes no representation as to the value
of the Award. The Company is not responsible for any fluctuations in the value
of the Company’s Common Stock.

5.12 Investment Representation. The Holder hereby represents and covenants that
(a) any shares of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to the Holder of any shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.



--------------------------------------------------------------------------------

5.13 Notices and Electronic Delivery. The Company may, in its sole discretion,
deliver any documents (other than certificates), notices or other communications
related to the Award and the Holder’s participation in the Plan by electronic
means. The Holder hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

Any documents, notices or other communications which are not delivered
electronically pursuant to this section shall be in writing and shall be deemed
to have been duly given when received, if delivered personally, or when mailed,
if sent by first class mail, postage paid, addressed as follows:

 

  (a) if to the Company or the Committee, to the attention of the Vice
President, Total Rewards, Owens Corning World Headquarters, One Owens Corning
Parkway, Toledo, Ohio 43659, or to the attention of such other person or at such
other address as the Company, by notice to the Holder, may designate in writing
from time to time, and

 

  (b) if to the Holder, at his address as shown on the records of the Company,
or at such other address as the Holder, by notice to the Company, may designate
in writing from time to time.

5.14 Miscellaneous.

(a) Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any right hereunder in accordance with the
Plan.

(b) Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement.

(c) Entire Understanding. The Plan and this Agreement constitute the entire
agreement and understanding between the parties with respect to the matters
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter.

(d) Modification. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

(e) Waiver. The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

(f) Fees and Expenses; Legal Compliance. The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of Delaware without reference to principles of conflict of laws.

(h) Data Privacy. By signing this Agreement, including by way of electronic
acceptance by means acceptable to the Company of the Agreement, the Holder
explicitly consents to the collection, processing, and transfer (electronically
or otherwise) of personal data by the Company, the Holder’s employer, and any
third parties as necessary. Moreover, the Holder explicitly acknowledges and
agrees that personal data (including but not limited to Holder’s name, home
address, telephone number, employment status, tax identification number, and
data for tax withholding purposes) may be transferred to third parties assisting
the Company with the implementation of the Plan. The Holder expressly authorizes
such transfer to and processing by third parties. Furthermore, the Holder
explicitly consents to the transfer of the Holder’s personal data to countries
other than his or her country of employment. The Company will take reasonable
measures to keep the Holder’s personal data private, confidential, and accurate.
The Holder may obtain details with respect to the collection and transfer of his
or her personal data in relation to the Plan participation and may also request
access to and updates of such personal data, if needed, by contacting his or her
local Human Resources contact.

5.15 Provisions Relating to Non-U.S. Jurisdictions.

(a) Local Compliance. The Holder remains personally responsible for any local
compliance requirements resulting from his or her receipt, ownership, and
subsequent sale of Common Stock, as well as the transfer of funds abroad, the
making of a foreign investment, and the opening or use of a U.S. brokerage
account in relation to his or her receipt of Common Stock.

(b) Exchange Rate Fluctuation. The Company is not responsible for any foreign
exchange fluctuations between the Holder’s local currency and the U.S. dollar.

(c) Language Translation. To the extent that the Holder has been provided with a
translation of this Agreement, the English language version of this Agreement
shall prevail in case of any discrepancies or ambiguities due to translation.

 

 

Sign Name

 

Print Name

 

Date